 Case 1:20-cr-00203-BMC Document 21 Filed 06/11/20 Page 1 of 7 PageID #: 41



                                                                         PILED
RMT:ICR/JEA                                                           IN CLEjWS OFFICE
F. #2020R00508                                                   U,8, DISTRICT COURT E.D.N.Y.

UNITED STATES DISTRICT COURT
                                                                 ★ JUN11 2020 *
EASTERN DISTRICT OF NEW YORK
                                                                  LONG ISLAND OFFICE
                                        X


UNITED STATES OF AMERICA                               INDICTMENT


       - against -                                     Cr.N0_g 20 ?
                                                       (T. isro.s.c., §§ 231(a)(3), 844(c)(1),
COLINFORD MATTIS and                                    844(f)(1), 844(h)(1), 844(1), 844(n),
UROOJ RAHMAN,                                           924(c)(l)(B)(ii), 924(d)(1), 982(a)(2),
                                                        982(b)(1), 2 and 3551          T. 21,
                                                        U.S.C., § 853(p); T. 26, U.S.C.,
                        Defendants.                     §§ 5861(d), 5861(f) and 5872(a);
                                                        T. 28, U.S.C.,§ 2461(c))

                                        X


THE GRAND JURY CHARGES:                                                         CX)GAN,J

                                        COUNT ONE
                                      (Use ofExplosives)                          LEVY,M.L

               1.     On or about May 30, 2020, within the Eastern District of New York,

the defendants COLINFORD MATTIS and UROOJ RAHMAN,together with others, did

knowingly, intentionally and maliciously damage and destroy, and attempt to damage and

destroy, by means of fire and an explosive, a vehicle and other personal and real property, to

wit: a New York City Police Department vehicle, in whole and in part owned and possessed

by and leased to, an institution and organization receiving Federal financial assistance, to

wit: the New York City Police Department and New York City government.

              (Title 18, United States Code, Sections 844(f)(1), 2 and 3551 M seq.)
 Case 1:20-cr-00203-BMC Document 21 Filed 06/11/20 Page 2 of 7 PageID #: 42



                                        COUNT TWO
                                             (Arson)

              2.      On or about May 30,2020, within the Eastern District ofNew York,

the defendants COLINFORD MATTIS and UROOJ RAHMAN,together with others, did

knowingly, intentionally and maliciously damage and destroy, and attempt to damage and

destroy, by means of fire and an explosive, a vehicle and other real and personal property

used in interstate and foreign commerce and in an activity affecting interstate and foreign

commerce,to wit: a New York City Police Department vehicle.

              (Title 18, United States Code, Sections 844(i), 2 and 3551 ^ seq.l

                                      COUNT THREE
                         (Using an Explosive to Commit a Felony)

              3.     On or about May 30, 2020, within the Eastern District ofNew York,

the defendants COLINFORD MATTIS and UROOJ RAHMAN,together with others, did

knowingly and intentionally use an explosive, to wit: an incendiary device, to commit one or

more felonies, to wit: the crimes charged in Counts One and Two, which felonies may be

prosecuted in a court ofthe United States.

              (Title 18, United States Code, Sections 844(h)(1), 2 and 3551 et seq.)

                                       COUNT FOUR
                                    (Arson Conspiracy)

              4.     On or about May 30, 2020, within the Eastern District of New York,

the defendants COLINFORD MATTIS and UROOJ RAHMAN,together with others, did

knowingly and intentionally conspire to maliciously damage and destroy, by means of fire

and an explosive, a vehicle and other real and personal property used in interstate and foreign
 Case 1:20-cr-00203-BMC Document 21 Filed 06/11/20 Page 3 of 7 PageID #: 43



commerce and in an activity affecting interstate and foreign commerce,to wit: a New York

City Police Department vehicle, contrary to Title 18, United States Code, Section 844(i).

              (Title 18, United States Code, Sections 844(n)and 3551 et seq.)

                                       COUNT FIVE
                               (Use of a Destructive Device)

              5.     On or about May 30,2020, within the Eastern District ofNew York,

the defendants COLINFORD MATTIS and UROOJ RAHMAN,together with others, did

knowingly and intentionally use and carry a firearm, to wit: an incendiary device, during and

in relation to a crime of violence, to wit: the crime charged in Count One, and did knowingly

and intentionally possess such destructive device in furtherance of said crime of violence.

              (Title 18, United States Code, Sections 924(c)(l)(B)(ii), 2 and 3551 et seq.I

                                        COUNT SIX
                                      (Civil Disorder)

              6.     On or about May 30, 2020, within the Eastern District ofNew York,

the defendants COLINFORD MATTIS and UROOJ RAHMAN,together with others,

committed and attempted to commit acts to obstruct, impede and interfere with any law

enforcement officer lawfully engaged in the lawful performance of his official duties incident

to and during the commission of a civil disorder which in any way and degree obstructed,

delayed and adversely affected commerce and the movement ofany article and commodity

in commerce and the conduct and performance of any federally protected function.

              (Title 18, United States Code, Sections 231(a)(3), 2 and 3551 ^ seq.)
 Case 1:20-cr-00203-BMC Document 21 Filed 06/11/20 Page 4 of 7 PageID #: 44



                                      COUNT SEVEN
                       (Possessing and Making a Destructive Device)

              7.      OnoraboutMay 30, 2020, within the Eastern District of New York,

the defendants COLINFORD MATTIS and UROOJ RAHMAN,together with others, did

knowingly receive, possess and make a firearm, to wit: an incendiary device, which is a

destructive device, as defined pursuant to 26 U.S.C. § 5845(a)(8),(f)(1) and (f)(3), and which

was not registered to them in the National Firearms Registration and Transfer Record.

              (Title 26, United States Code, Sections 5861(d)and 5861(f); Title 18, United

States Code, Sections 2 and 3551 ^ seq.)

                        CRIMINAL FORFEITURE ALLEGATION
                    AS TO COUNTS ONE. TWO.THREE AND FOUR


              8.     The United States hereby gives notice to the defendants that, upon their

conviction of any ofthe offenses charged in Counts One, Two,Three and Four, the

government will seek forfeiture in accordance with:(a)Title 18, United States Code, Section

844(c)(1), which requires any person convicted of such offenses to forfeit any explosive

materials involved or used or intended to be used in any violation of Title 18, United States

Code, Section 844; and(b)Title 18, United States Code, Section 982(a)(2), which requires

any person convicted of such offenses, to forfeit any property constituting, or derived from,

proceeds obtained directly or indirectly as a result ofsuch offenses.

              9.     If any ofthe above-described forfeitable property, as a result of any act

or omission ofthe defendants:

                     (a)     cannot be located upon the exercise of due diligence;

                     (b)     has been transferred or sold to, or deposited with, a third party;

                     (c)     has been placed beyond the jurisdiction ofthe court;
 Case 1:20-cr-00203-BMC Document 21 Filed 06/11/20 Page 5 of 7 PageID #: 45



                         (d)    has been substantially diminished in value; or

                         (e)    has been commingled with other property which cannot be

divided without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),

as incorporated by Title 18, United States Code, Section 982(b)(1), to seek forfeiture of any

other property of the defendants up to the value of the forfeitable property described in this

forfeiture allegation.

              (Title 18, United States Code,Sections 844(c)(1), 982(a)(2)and 982(b)(1); Title

21, United States Code, Section 853(p))

                            CRIMINAL FORFEITURE ALLEGATION
                                       AS TO COUNT FIVE


               10.       The United States hereby gives notice to the defendants that, upon their

conviction ofthe offense charged in Count Five, the government will seek forfeiture in

accordance with Title 18, United States Code, Section 924(d)(1) and Title 28, United States

Code, Section 2461(c), which require the forfeiture of any firearm or ammunition involved in

or used in any knowing violation of Title 18, United States Code, Section 922 or Section

924.


               11.       If any ofthe above-described forfeitable property, as a result of any act

or omission ofthe defendants:


                         (a)    cannot be located upon the exercise of due diligence;

                         (b)    has been transferred or sold to, or deposited with, a third party;

                         (c)    has been placed beyond the jurisdiction of the court;

                         (d)    has been substantially diminished in value; or
 Case 1:20-cr-00203-BMC Document 21 Filed 06/11/20 Page 6 of 7 PageID #: 46



                      (e)     has been commingled with other property which cannot be

divided without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),

to seek forfeiture of any other property of the defendants up to the value of the forfeitable

property described in this forfeiture allegation.

              (Title 18, United States Code, Section 924(d)(1); Title 21, United States Code,

Section 853(p); Title 28, United States Code, Section 2461(c))

                         CRIMINAL FORFEITURE ALLEGATION
                                   AS TO COUNT SEVEN


               12.    The United States hereby gives notice to the defendants that, upon their

conviction ofthe offense charged in Count Seven, the government will seek forfeiture in

accordance with Title 18, United States Code, Section 924(d)(1), Title 26, United States

Code, Section 5872(a)and Title 28, United States Code, Section 2461(c), which require the

forfeiture of:(a)any firearm involved in any violation of Title 26, United States Code,

Section 5861(d); and(b)any firearm or ammunition involved in or used in any violation of

any criminal law ofthe United States.

               13.    If any ofthe above-described forfeitable property, as a result of any act

or omission ofthe defendants:

                      (a)     cannot be located upon the exercise of due diligence;

                      (b)     has been transferred or sold to, or deposited with, a third party;

                      (c)     has been placed beyond the jurisdiction ofthe court;

                      (d)     has been substantially diminished in value; or
 Case 1:20-cr-00203-BMC Document 21 Filed 06/11/20 Page 7 of 7 PageID #: 47



                      (e)     has been commingled with other property which cannot be

divided without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),

to seek forfeiture of any other property of the defendants up to the value of the forfeitable

property described in this forfeiture allegation.

              (Title 18, United States Code, Section 924(d)(1); Title 21, United States Code,

Section 853(p); Title 26, United States Code, Section 5872(a); Title 28, United States Code,

Section 2461(c))




                                                                A TRUE BILL




                                                                FOREPERSON




                 )NOGHU^
RICHARD P. DONOGHU]
            ^S ATTORNEY
UNITED STATES
EASTERN DISTRICT OF NEW YORK
